08/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0284



                             NO. DA 21-0284




BRIDGET J. KELLY,
            Appellee\Petitioner,
      vs.
                                       GRANT OF MOTION FOR
                                     EXTENSION OF TIME TO FILE
JOSEPH S. CAMP III,
                                          OPENING BRIEF
            Appellant/Respondent.


      THE COURT having considered the Appellant’s First Motion for

Extension of Time to File Opening Brief,

      IT IS HEREBY ORDERED that the Appellant’s First Motion for

Extension of Time to File Opening Brief is GRANTED. The Appellant’s

Opening Brief shall be filed on or before October 6, 2021.

      SO ORDERED this ___ day of August 2021.


                                    ___________________________
                                    Montana Supreme Court Justice


C:    P. Mars Scott/Kevin S. Brown




GRANT OF MOTION FOR EXTENSION OF TIME TO FILE OPENING BRIEF    Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                    August 12 2021